1

2
                              UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4

5
      MARVIN D. RICHARD,                             Case No. 2:18-cv-00181-KJD-NJK
6
         Petitioner,
7                                                    ORDER
             v.
8

9     JOE GENTRY, et al.,
10       Respondents.
11

12

13         In this habeas corpus action, the petitioner, Marvin D. Richard, represented by
14   counsel, filed a motion for leave to file a third amended habeas petition (ECF No. 29),
15   and a motion for leave to file exhibits under seal (ECF No. 30), on March 15, 2019.
16   Respondents’ responses to both motions were due on March 29, 2019. See LR 7-2(b).
17         On March 29, 2019, Respondents filed a motion for extension of time
18   (ECF No. 45), requesting a 7-day extension of time, to April 5, 2019, for their response
19   to the motion for leave to amend. Respondents’ counsel states that the extension of
20   time is necessary because of her obligations in other cases. Richard’s counsel does not
21   oppose the motion for extension of time. The Court finds that Respondents’ motion for
22   extension of time is made in good faith and not solely for the purpose of delay, and that
23   there is good cause for the extension of time requested. The Court will grant this
24   extension of time as requested.
25         IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
26   Time (ECF No. 45) is GRANTED. Respondents will have until April 5, 2019, to file a
27   response to the petitioner’s motion for leave to file a third amended habeas petition
28   (ECF No. 29).
                                                 1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 29, 2018 (ECF No. 14) will remain in

3    effect.

4
                          22            March
5              DATED THIS ___ day of ______________________, 2019.
6

7
                                                      KENT J. DAWSON,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
